Exhibit 10.19

December 12, 2013
Craig Hunsaker
XXXX Ave.
XXXX, CA XXXXX
Dear Craig:
This letter confirms your voluntary resignation from NuVasive, Inc., which you
communicated today. You have been a valued member of the NUVA Leadership Team,
and we desire your continued employment during a transition period, as well as
ongoing consulting services from you for a period thereafter. This letter
contains the general terms and conditions of your employment transition and
consulting services (together, the “Services”).
Continuing Employment:
You will remain a full-time Shareowner through March 31, 2014 (“Employment
Term”);
During the Employment Term, you will retain your current title (Senior Vice
President, Global Human Resources), and current rate of pay ($27,916.67 per
month) and will continue to perform the full responsibilities of this role until
a successor is identified and onboarded (at which time we will discuss a
modification of your responsibilities);
You will be eligible to participate in the 2013 Company/Corporate Bonus as
currently contemplated and on par with other Executives;
During the Employment Term, your duties will continue to include Shareowner
engagement, HR team retention, management training and development, and you will
participate in the recruiting, hiring and onboarding of your replacement.
Consulting Services:    
•
After the Employment Term, you agree to provide consulting services through
September 30, 2015 (“Consulting Term”);



•
The Services will be comprised of the following material terms:

o
Scope of Services: As reasonably requested, but including Shareowner engagement,
HR development/retention, etc.; also to include a monthly report regarding
recent legal developments that impact employment,
hiring/onboarding/terminations, and other topics of interest to NuVasive or
hiring in general.

o
Time Commitment: Not to exceed 20 hours per month;

o
Consulting Fee: $43,000 per month (through 9/30/2015); COBRA coverage through
9/30/2015;

o
Competitive Restriction: During the term of the Services, you agree not to
compete with the Company (as generally set forth in the NuVasive Proprietary
Information and Inventions Assignment Agreement (“PIIA”).

The consulting term can be extended beyond 9/30/2015 at $10,000 per month at
NuVasive’s election.
This letter supersedes and replaces all other agreements containing the terms
and conditions of your employment - whether written or verbal - with the
exception of the PIIA. You will also promptly execute the Company’s standard
form general release.
Craig, you have been instrumental in helping NuVasive grow rapidly, deliver new
and creative products, leverage resources for profitability and exercise
Absolute Responsiveness® to the maximum level. I look forward to you




--------------------------------------------------------------------------------

Exhibit 10.19

continuing that contribution by providing the Services and assisting the Company
with its march toward becoming a $1B start-up.
Very truly yours,
NUVASIVE, INC.
/s/ Alex Lukianov
Alex Lukianov


Please sign below no later than Friday, December 13, 2013, indicating your
understanding and acceptance of this transitional role and return the fully
executed letter to Jason Hannon. You should keep a copy of this letter for your
records.


Dated:
December 13, 2013
 
 /s/ Craig Hunsaker
 
 
 
Craig Hunsaker







